EXHIBIT 10.1

Execution Version

LEVI STRAUSS & CO.

$385,000,000 6 7/8% Senior Notes due 2022

PURCHASE AGREEMENT

 

     April 24, 2012   

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

  

    as Representative of the Several Initial Purchasers

  

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

  

One Bryant Park

  

New York, New York 10036

  

Ladies and Gentlemen:

Levi Strauss & Co., a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to the several parties named in Schedule
I hereto (the “Initial Purchasers”), $385,000,000 principal amount of its 6 7/8%
Senior Notes due 2022 (the “Notes”). You are acting as the representative (the
“Representative”) of the Initial Purchasers. Certain terms used herein are
defined in Section 18 hereof.

The Notes are to be issued under an indenture (the “Indenture”) dated as of the
Closing Date (as defined in Section 3 below) between the Company and Wells Fargo
Bank, National Association, as trustee (the “Trustee”), and will have the
benefit of a registration rights agreement dated as of the Closing Date (the
“Registration Rights Agreement”) between the Company and the Initial Purchasers
pursuant to which the Company may be required to file with the Commission, under
the circumstances set forth therein, (i) a registration statement under the Act
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Act relating to the resale by certain
holders of the Notes, and in each case, to use its best efforts to cause such
registration statements to be declared effective.

The sale of the Notes to the Initial Purchasers will be made without
registration of the Notes under the Act in reliance upon exemptions from the
registration requirements of the Act.

In connection with the sale of the Notes, the Company has prepared and delivered
to each Initial Purchaser copies of a preliminary offering memorandum, dated
April 24, 2012 (as amended or supplemented at the Execution Time, including any
information incorporated by reference therein, the “Preliminary Offering
Memorandum”) and copies of a Pricing Supplement, dated April 24, 2012 (the
“Pricing Supplement”), in substantially the form attached hereto as Schedule II
describing the terms of the Notes, each for use by such Initial Purchasers in
connection with its solicitation of offers to purchase the Notes. The
Preliminary Offering Memorandum



--------------------------------------------------------------------------------

and the Pricing Supplement are herein referred to as the “Pricing Disclosure
Package.” As promptly as practicable after the Execution Time, the Company will
prepare and deliver to each Initial Purchaser a final offering memorandum, dated
the date hereof (including any information incorporated by reference therein,
the “Final Offering Memorandum”). Each of the Preliminary Offering Memorandum,
the Final Offering Memorandum and the Pricing Disclosure Package sets forth
certain information concerning the Company and the Notes. The Company hereby
confirms that it has authorized the use of the Preliminary Offering Memorandum,
the Final Offering Memorandum and the Pricing Disclosure Package, and any
amendment or supplement to the Final Offering Memorandum, in connection with the
offer and sale of the Notes by the Initial Purchasers.

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Exchange Act prior to the Execution Time and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Execution Time and
incorporated by reference in the Final Offering Memorandum.

All references in this Agreement to financial statements and schedules and other
information that are “contained,” “included,” “disclosed,” “described,”
“referenced,” “set forth in” or “stated” in the Preliminary Offering Memorandum
or the Final Offering Memorandum (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that are incorporated by reference in the Preliminary Offering
Memorandum or the Final Offering Memorandum, as the case may be.

1. Representations and Warranties. The Company represents and warrants to each
Initial Purchaser that (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the Execution Time and (y) the Pricing
Disclosure Package and the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

(a) Neither the Pricing Disclosure Package, at the Execution Time, nor the Final
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 5(b), if applicable) as of the Closing Date contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package or the Final Offering Memorandum, or any
amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers through the Representative specifically for inclusion therein.

(b) The Company has not prepared, made, used, authorized, approved or
distributed and will not prepare, make, use, authorize, approve or distribute
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Notes

 

-2-



--------------------------------------------------------------------------------

other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum and (iii) any electronic road show or other written communications,
in each case used in accordance with Section 5(b). Each such communication by
the Company or its agents and representative pursuant to clause (iii) of the
preceding sentence (each, a “Company Additional Written Communication”), when
taken together with the Pricing Disclosure Package, did not as of the Execution
Time, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from each such Company Additional
Written Communication made in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of any Initial Purchaser
through the Representative specifically for inclusion therein.

(c) All documents filed by the Company under the Exchange Act and incorporated
or deemed to be incorporated by reference into the Offering Memorandum (the
“Exchange Act Documents”), when they were filed with the Commission, complied as
to form in all material respects with the requirements of the Exchange Act, and
the rules and regulations of the Commission thereunder, and, when they were so
filed, did not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(d) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Company makes
no representations) has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Notes under the Act.

(e) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Company makes
no representations) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Notes in the United States.

(f) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Act.

(g) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Company makes
no representations) has engaged in any directed selling efforts with respect to
the Notes, and each of them has complied with the offering restrictions
requirements of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

(h) The Company is not, and after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Offering
Memorandum will not be, an “investment company” within the meaning of the
Investment Company Act, without taking account of any exemption arising out of
the number of holders of the Company’s securities.

 

-3-



--------------------------------------------------------------------------------

(i) The Company is in full compliance with the reporting requirements of
Section 13 and Section 15(d) of the Exchange Act.

(j) The Company has not paid or agreed to pay to any person any compensation for
soliciting another to purchase any Notes of the Company (except as contemplated
by this Agreement).

(k) The Company has not taken, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Notes.

(l) Except as otherwise disclosed in the Offering Memorandum (exclusive of any
amendment or supplement thereto), which is incorporated by reference in the
Offering Memorandum, subsequent to the date of the most recent financial
statements included in the Offering Memorandum (exclusive of any amendment or
supplement thereto): (i) there has been no material adverse effect on, or a
material adverse change in, the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole (any such effect or change is called a “Material Adverse Effect”);
(ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

(m) Each of the Company and its subsidiaries has been duly incorporated or
organized and is validly existing as a corporation or other valid legal entity
in good standing under the laws of the jurisdiction in which it is chartered or
organized with full corporate or company power and authority to own or lease, as
the case may be, and to operate its properties and conduct its business as
described in the Offering Memorandum, and is duly qualified to do business as a
foreign corporation or other valid legal entity and is in good standing under
the laws of each jurisdiction which requires such qualification, except in
jurisdictions in which the failure to be so qualified or to be in good standing
has not had and would not reasonably be expected to have a Material Adverse
Effect.

(n) All the outstanding shares of capital stock of each subsidiary have been
duly and validly authorized and issued and are fully paid and nonassessable,
and, except as otherwise set forth in the Offering Memorandum and other than the
Company’s subsidiary in Japan, all outstanding shares of capital stock of the
subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

 

-4-



--------------------------------------------------------------------------------

(o) The Company’s authorized equity capitalization is as set forth in the
Offering Memorandum, and the Stockholders’ Agreement entered into as of
April 15, 1996, among LSAI Holdings Corp. and the stockholders of the Company
conforms in all material respects to the description thereof contained in the
Offering Memorandum.

(p) The statements in the Offering Memorandum under the headings “Certain U.S.
Federal Income Tax Considerations”, “Description of Notes”, “Exchange Offer;
Registration Rights”, “Risk Factors—Risks Relating to Our Business—Our success
depends on the continued protection of our trademarks and other proprietary
intellectual property rights”, and in the Company’s Annual Report on Form 10-K
for the fiscal year ended November 27, 2011 (the “2011 10-K”) under the headings
“Business—Trademarks” and “Item 3—Legal Proceedings,” insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are, in all material respects, accurate and fair summaries of such legal
matters, agreements, documents or proceedings.

(q) This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized by the Company and, assuming due
authorization, execution and delivery thereof by the Trustee when executed and
delivered by the Company, will constitute a legal, valid and binding instrument
enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); and the Notes have been duly
authorized by the Company, and, when executed and authenticated in accordance
with the provisions of the Indenture, and delivered to and paid for by the
Initial Purchasers, will have been duly executed and delivered by the Company
and will constitute the legal, valid and binding obligations of the Company
entitled to the benefits of the Indenture (subject, as to the enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); the Exchange Notes have been duly and validly authorized
for issuance by the Company, and when issued and authenticated in accordance
with the terms of the Indenture, the Registration Rights Agreement and the
Exchange Offer, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or affecting enforcement of the rights
and remedies of creditors or by general principles of equity and will be
entitled to the benefits of the Indenture; and the Registration Rights Agreement
has been duly authorized, executed and delivered by the Company and, assuming
due authorization, execution and delivery thereof by the other parties thereto,
constitutes a legal, valid and binding instrument enforceable against the
Company in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity).

(r) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein or in the Indenture or the Registration Rights Agreement,
except such as

 

-5-



--------------------------------------------------------------------------------

will be obtained under the Act and the Trust Indenture Act in connection with
the transactions contemplated by the Registration Rights Agreement and such as
may be required under the blue sky or securities laws of any jurisdiction in
connection with the transactions contemplated by this Agreement and the
Registration Rights Agreement.

(s) Neither the execution and delivery of the Indenture, this Agreement or the
Registration Rights Agreement, the issue and sale of the Notes and the
application of the proceeds thereof as described in the Offering Memorandum, the
issue of the Exchange Notes nor the consummation of any other of the
transactions herein or therein contemplated, nor the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation of, or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (i) the charter or by-laws of
the Company or any of its subsidiaries; (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its subsidiaries is a party or bound or to which any of their
respective properties is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority of the United States or any state thereof having
jurisdiction over the Company, any of its subsidiaries or any of their
respective properties or, to the Company’s knowledge, any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority outside of the United States having
jurisdiction over the Company, any of its subsidiaries or any of their
respective properties, except, with respect to (x) clause (ii) and (y) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority outside of the United
States described in clause (iii) as to which the Company has no knowledge, for
conflicts, violations, breaches or impositions that would not reasonably be
expected to have a Material Adverse Effect.

(t) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of the
Act and the Exchange Act and have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); and the
summary and selected financial data set forth under the caption “Summary
Historical Consolidated Financial Data” in the Offering Memorandum and under the
caption “Selected Financial Data” in the 2011 10-K fairly present, on the basis
stated in the Offering Memorandum, the information included therein. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Offering Memorandum and the Pricing Disclosure
Package fairly present the information called for in all material respects and
have been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

-6-



--------------------------------------------------------------------------------

(u) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture or the
Registration Rights Agreement, or the consummation of any of the transactions
contemplated hereby or thereby; or (ii) could reasonably be expected to have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto).

(v) The Company and each of its subsidiaries own, lease or license all such
properties as are necessary to the conduct of their respective operations as
presently conducted.

(w) Neither the Company nor any subsidiary is in violation or default of (i) any
provision of its charter or bylaws; (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, other than such violations
or defaults the occurrence of which would not reasonably be expected to have a
Material Adverse Effect, whether or not arising from the transactions in the
ordinary course of business.

(x) PricewaterhouseCoopers LLP, who have audited the consolidated financial
statements of the Company and its consolidated subsidiaries for fiscal years
2011, 2010 and 2009 included in the Offering Memorandum, are independent
registered public accountants with respect to the Company within the meaning of
the Act and the applicable published rules and regulations thereunder and the
rules and regulations of the Public Company Accounting Oversight Board.

(y) To the Company’s knowledge, there are no material stamp or other issuance or
transfer taxes or duties or other material similar fees or charges required to
be paid in connection with the execution and delivery of this Agreement or the
issuance or sale by the Company of the Notes.

(z) The Company has (i) filed all foreign, federal, state and local tax returns
that are required to be filed or has requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect)
and (ii) has paid all taxes required to be paid by it and any other assessment,
fine or penalty levied against it, to the extent that any of the foregoing is
due and payable, except for any such tax or other assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, in the case of either (i) or (ii) whether or not arising from
transactions in the ordinary course of business and except in each case as set
forth in or contemplated in the Offering Memorandum (exclusive of any amendment
or supplement thereto).

 

-7-



--------------------------------------------------------------------------------

(aa) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or is threatened or imminent, and the Company is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers that in any such
case could have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

(bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect, except when the
failure to be in full force and effect would not have a Material Adverse Effect;
the Company and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; except as would not have a
Material Adverse Effect, there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto).

(cc) No subsidiary of the Company is currently contractually prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company, except as described in or contemplated by
(i) the Offering Memorandum, (ii) the Company’s Term Loan Agreement dated as of
March 27, 2007, among the Company, the lenders party thereto and Bank of
America, N.A., as administrative agent (the “Term Loan Facility”) and (iii) the
Company’s ABL Credit Agreement dated as of September 30, 2011, among the
Company, Levi Strauss & Co. (Canada), Inc., the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “ABL Facility” and,
together with Term Loan Facility, the “Existing Bank Credit Facilities”).

(dd) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by the appropriate federal, state or
foreign regulatory authorities necessary to conduct their respective businesses,
other than such licenses, certificates, permits or other authorizations, the
failure of which to possess would not have a Material Adverse Effect, and
neither the Company nor any such subsidiary has received

 

-8-



--------------------------------------------------------------------------------

any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto).

(ee) The Company and each of its subsidiaries maintain a system of internal
control over financial reporting sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) that are effective to provide reasonable assurance that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
provide reasonable assurance that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate to allow timely decisions regarding required
disclosure.

(ff) In the ordinary course of its business, the Company periodically reviews
the effect of applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) on the business, operations and properties of the Company
and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties); on the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).

(gg) Except as would not have a Material Adverse Effect, each of the Company and
its subsidiaries has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to each “plan” (as defined in
Section 3(3) of ERISA and such regulations

 

-9-



--------------------------------------------------------------------------------

and published interpretations) in which employees of the Company and its
subsidiaries are eligible to participate and each such plan is in compliance in
all material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations; the Company and its subsidiaries have
not incurred any unpaid liability to the Pension Benefit Guaranty Corporation
(other than for the payment of premiums in the ordinary course) or to any such
plan under Title IV of ERISA.

(hh) The subsidiaries listed on Annex A attached hereto are the only significant
subsidiaries of the Company as defined by Rule l-02 of Regulation S-X under the
Act (the “Subsidiaries”).

(ii) The Company and its subsidiaries own, possess, license or have other rights
to use, on reasonable terms, all patents, patent applications, trade and service
marks (including the Levi’s®, Dockers® and Signature by Levi Strauss & Co.™
trademarks), trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business as now conducted free and clear of any material
security interests, claims, liens or encumbrances, except as would not have a
Material Adverse Effect or as set forth in or contemplated in (i) the Offering
Memorandum (exclusive of any amendment or supplement thereto) or (ii) the
Existing Bank Credit Facilities, and none of the Intellectual Property, to the
best knowledge of the Company, conflicts with the valid trademark, trade name,
copyright, patent, patent right or intangible asset of any other Person to the
extent that such conflict has or would have a Material Adverse Effect.

(jj) None of the Company, its subsidiaries or, to the knowledge of the Company,
any director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of the Bribery Act of 2010 of the
United Kingdom or the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Company, its subsidiaries and, to the knowledge of the Company,
its Affiliates have conducted their businesses in compliance with the FCPA and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

(kk) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”)

 

-10-



--------------------------------------------------------------------------------

and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(ll) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(mm) None of the Company or any of its subsidiaries or, to the best knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of any member of the Company or any of its subsidiaries has caused the
Company or any of its subsidiaries to be in violation of any applicable law,
directive, national statute or administrative regulation relating to
money-laundering, unlawful financial activities or unlawful use or appropriation
of corporate funds, including those administered by the Office of Foreign Assets
Control of the U.S. Department of Treasury (“OFAC”) or equivalent European Union
measure; the Company agrees that it will not directly or indirectly use the
proceeds of the offering and sale of the Notes, or lend, contribute or otherwise
make available such proceeds to any person or entity, or any subsidiary, joint
venture partner or sub-division of such other person or entity, for the purpose
of financing the activities of any person or entity with whom transactions are
currently prohibited under any such U.S. sanctions administered by OFAC or any
equivalent European Union measure.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company the aggregate principal amount of Notes
set forth opposite such Initial Purchaser’s name on Schedule I hereto, at a
purchase price of 98.35% of the principal amount of the Notes.

3. Delivery and Payment. Delivery of and payment for the Notes shall be made no
later than 10:00 A.M., New York City time, on May 8, 2012, or at such time on
such later date (not later than three Business Days after the foregoing date) as
the Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Notes being herein
called the “Closing Date”). Delivery of the Notes shall be made to the
Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Notes shall be made through the facilities of The Depository Trust Company,
unless the Representative shall otherwise instruct.

 

-11-



--------------------------------------------------------------------------------

4. Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Company that:

(a) It has not offered or sold, and will not offer or sell, any Notes, except
(i) to those persons it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Notes is aware that such sale is being made in reliance on Rule 144A; or
(ii) in accordance with the restrictions set forth in Annex I hereto.

(b) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States.

5. Agreements. The Company agrees with each Initial Purchaser that:

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in paragraph
(c) below, as many copies of the Pricing Disclosure Package and the Final
Offering Memorandum and any amendments and supplements thereto as you may
reasonably request.

(b) As promptly as practicable following the Execution Time and in any event not
later than the second business day following the date hereof, the Company will
prepare and deliver to the Initial Purchasers the Final Offering Memorandum,
which shall consist of the Preliminary Offering Memorandum as modified only by
the information contained in the Pricing Supplement. The Company will not amend
or supplement the Preliminary Offering Memorandum or the Pricing Supplement.
After the Execution Time, the Company will not amend or supplement the Final
Offering Memorandum without the prior written consent of Merrill Lynch, Pierce,
Fenner & Smith Incorporated. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representative a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representative reasonably objects.

(c) If at any time prior to the completion of the sale of the Notes by the
Initial Purchasers (as determined by Merrill Lynch, Pierce, Fenner & Smith
Incorporated), (i) any event shall occur or condition shall exist as a result of
which any of the Pricing Disclosure Package as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) it is
necessary to amend or supplement any of the Pricing Disclosure Package to comply
with law, the Company will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 5(b) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be

 

-12-



--------------------------------------------------------------------------------

misleading or so that any of the Pricing Disclosure Package will comply with all
applicable law. If, prior to the completion of the placement of the Notes by the
Initial Purchasers with the subsequent purchasers, any event occurs as a result
of which the Final Offering Memorandum, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if it shall be necessary to amend
or supplement the Final Offering Memorandum to comply with applicable law, the
Company promptly (i) will notify the Representative of any such event;
(ii) subject to the requirements of paragraph (b) of this Section 5, will
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (iii) will supply any supplemented or amended
Final Offering Memorandum to the several Initial Purchasers and counsel for the
Initial Purchasers without charge in such quantities as you may reasonably
request; provided, however, that once so notified each Initial Purchaser agrees
that it shall not distribute the Final Offering Memorandum until it has been so
amended or supplemented.

(d) The Company will arrange, if necessary, for the qualification of the Notes
for sale by the Initial Purchasers under the laws of such jurisdictions in the
United States as the Representative may reasonably designate and will maintain
such qualifications in effect so long as required for the sale of the Notes;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Notes, in any jurisdiction where it
is not now so subject. The Company will promptly advise the Representative of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

(e) The Company will not, and will not permit any of its Affiliates to, resell,
under circumstances that would require the registration of the Notes under the
Act, any Notes that have been acquired by any of them.

(f) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Company makes
no covenant) will, directly or indirectly, make offers or sales of any security,
or solicit offers to buy any security, under circumstances that would require
the registration of the Notes under the Act.

(g) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers, as to whom the Company makes
no covenant) will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Notes in the United States.

(h) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Act, the Company will, during any period in which it
is not subject to and in compliance with Section 13 or 15(d) of the Exchange Act
or it is not exempt

 

-13-



--------------------------------------------------------------------------------

from such reporting requirements pursuant to and in compliance with Rule
12g3-2(b) under the Exchange Act, provide to each holder of such restricted
securities and to each prospective purchaser (as designated by such holder) of
such restricted securities, upon the request of such holder or prospective
purchaser, any information required to be provided by Rule 144A(d)(4) under the
Act. This covenant is intended to be for the benefit of the holders, and the
prospective purchasers designated by such holders, from time to time of such
restricted securities.

(i) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf will engage in any directed selling efforts with respect to the
Notes, and each of them will comply with the offering restrictions requirements
of Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

(j) The Company will cooperate with the Representative and use its best efforts
to permit the Notes to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).

(k) The Company will not offer, sell, contract to sell, grant any other option
to purchase or otherwise dispose of, directly or indirectly, or announce the
offering of, or file a registration statement for, any debt securities issued or
guaranteed by the Company or any of its direct or indirect subsidiaries, or
enter into any agreement to do any of the foregoing (other than (i) the Notes
and the New Securities (as defined in the Registration Rights Agreement),
(ii) pursuant to any credit facility permitted under the Indenture and
(iii) purchase money debt and any other non-capital markets debt permitted under
the Indenture) for a period of 60 days from the date the Notes are issued
without the prior written consent of Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

(l) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Notes.

(m) The Company will not, at any time prior to the expiration of three years
after the Closing Date, be or become an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act, and will not be or
become a closed-end investment company required to be registered but not
registered thereunder.

(n) The Company agrees to pay the costs and expenses relating to the following
matters: (i) the preparation of the Indenture and the Registration Rights
Agreement, the issuance of the Notes and the fees of the Trustee; (ii) the
preparation, printing or reproduction of the Preliminary Offering Memorandum,
the Pricing Disclosure Package and the Final Offering Memorandum and each
amendment or supplement to any of them; (iii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum, and all amendments or
supplements to any of them, as may, in each case, be reasonably requested

 

-14-



--------------------------------------------------------------------------------

for use in connection with the offering and sale of the Notes; (iv) the
preparation, printing, authentication, issuance and delivery of certificates for
the Notes, including any stamp or transfer taxes in connection with the original
issuance and sale of the Notes; (v) the printing (or reproduction) and delivery
of this Agreement, any blue sky memorandum and all other agreements or documents
printed (or reproduced) and delivered in connection with the offering of the
Notes; (vi) any registration or qualification of the Notes for offer and sale
under the Notes or blue sky laws of the several states (including filing fees
and the reasonable fees and expenses of counsel for the Initial Purchasers
relating to such registration and qualification); (vii) admitting the Notes for
clearance and settlement through DTC; (viii) the expenses incurred in connection
with presentations to prospective purchasers of the Notes; (ix) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (x) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder. It is understood, however, that, except as provided in this Section,
and Sections 7 and 8 hereof, the Initial Purchasers will pay all of their own
costs and expenses, including the fees of their counsel, Cahill Gordon & Reindel
LLP.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Notes shall be subject to the accuracy of
the representations and warranties on the part of the Company contained herein
at the Execution Time and the Closing Date, to the accuracy of the statements of
the Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

(a) The Company shall have requested and caused Orrick, Herrington & Sutcliffe
LLP, counsel for the Company, to furnish to the Representative its opinion,
dated the Closing Date and addressed to the Initial Purchasers, the form of
which is attached as Exhibit A.

(b) The Company shall have requested and caused Jennifer Chaloemtiarana, Chief
Counsel, Corporate for the Company, to furnish to the Representative her
opinion, dated the Closing Date and addressed to the Initial Purchasers, the
form of which is attached as Exhibit B.

(c) The Representative shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and addressed to the Initial Purchasers, with respect to the issuance and
sale of the Notes, the Indenture, the Registration Rights Agreement, the Pricing
Disclosure Package, the Final Offering Memorandum (as amended or supplemented at
the Closing Date) and other related matters as the Representative may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.

 

-15-



--------------------------------------------------------------------------------

(d) The Company shall have furnished to the Representative a certificate of the
Company, signed by the Chief Financial Officer and the Treasurer, dated the
Closing Date, to the effect that the signers of such certificate have carefully
examined the Pricing Disclosure Package, the Final Offering Memorandum, any
amendment or supplement to the Final Offering Memorandum and this Agreement and
that:

(i) the representations and warranties of the Company in this Agreement were
true and correct as of the Execution Time and are true and correct on and as of
the Closing Date with the same effect as if made on the Closing Date, and the
Company has complied with all the agreements and satisfied all the conditions on
its part to be performed or satisfied hereunder at or prior to the Closing Date;
and

(ii) since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto), there has been no material adverse change in
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto).

(e) On the date hereof, the Representative shall have received from
PricewaterhouseCoopers LLP, the independent registered public accounting firm
for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, covering certain financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Representative shall have received from such accountants a “bring-down comfort
letter” dated the Closing Date addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
certain financial information in the Final Offering Memorandum and any amendment
or supplement thereto and (ii) procedures shall be brought down to a date no
more than 5 days prior to the Closing Date.

(f) Subsequent to the Execution Time or, if earlier, the date of the most recent
financial statements included in the Pricing Disclosure Package (exclusive of
any amendment or supplement thereto), there shall not have been (i) any change
or decrease specified in the letter or letters referred to in paragraph (e) of
this Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in the Pricing Disclosure Package and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Notes as contemplated by the Pricing Disclosure Package and the Final Offering
Memorandum (exclusive of any amendment or supplement thereto).

 

-16-



--------------------------------------------------------------------------------

(g) The Notes shall be eligible for clearance and settlement through DTC.

(h) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined under Section 3(a)(62) of the
Exchange Act) or any notice given of any intended or potential decrease in any
such rating (including notice of an adverse change in the outlook for such
rating) or of a possible change in any such rating that does not indicate the
direction of the possible change.

(i) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

(j) As soon as practicable after the closing of the offering of the Notes, the
Company shall apply the net proceeds of the sale of the Notes as described in
the Pricing Disclosure Package and the Final Offering Memorandum.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representative and counsel for the Initial Purchasers, this
Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Representative.
Notice of such cancellation shall be given to the Company in writing or by
telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, Cahill Gordon & Reindel LLP,
80 Pine Street, New York, NY 10005, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Notes provided for herein is
not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Company will reimburse the Initial Purchasers severally
through Merrill Lynch, Pierce, Fenner & Smith Incorporated on demand for all
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Notes.

8. Indemnification and Contribution.

(a) The Company agrees to indemnify and hold harmless each Initial Purchaser,
the directors, officers, employees and agents of each Initial Purchaser and each
person who controls any Initial Purchaser within the meaning of either the Act
or the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue

 

-17-



--------------------------------------------------------------------------------

statement of a material fact contained in the Pricing Disclosure Package, any
Company Additional Written Communication or the Final Offering Memorandum (or in
any supplement or amendment thereto) or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package, any Company Additional Written Communication or
the Final Offering Memorandum, or in any amendment thereof or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Initial Purchasers through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability which the Company may otherwise have.

(b) Each Initial Purchaser severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each Initial Purchaser, but only with reference to written information relating
to such Initial Purchaser furnished to the Company by or on behalf of such
Initial Purchaser through the Representative specifically for inclusion in the
Pricing Disclosure Package, any Company Additional Written Communication or the
Final Offering Memorandum (or in any amendment or supplement thereto). This
indemnity agreement will be in addition to any liability which any Initial
Purchaser may otherwise have. The Company acknowledges that the statements set
forth in the last paragraph of the cover page regarding the delivery of the
Notes and, under the heading “Plan of Distribution,” (i) the list of Initial
Purchasers; and (ii) the paragraphs under the subheading “Short Positions,” in
the Pricing Disclosure Package and the Final Offering Memorandum constitute the
only information furnished in writing by or on behalf of the Initial Purchasers
for inclusion in the Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum (or in any amendment or
supplement thereto).

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the in-

 

-18-



--------------------------------------------------------------------------------

demnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) does not include an admission of fault and (ii) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding. The indemnifying party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for fees and expenses of more than one separate law firm of attorneys
(in addition to any local counsel) for all indemnified parties and all such fees
and expenses shall be reimbursed as incurred. Such firm shall be designated by
Merrill Lynch, Pierce, Fenner & Smith Incorporated in the case of the parties
indemnified pursuant to Section 8(a) and by the Company in the case of parties
indemnified pursuant to Section 8(b). Each indemnified party shall use all
reasonable efforts to cooperate with the indemnifying party in the defense of
any such action or claim.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Initial Purchasers on the other from the offering of the Notes; provided,
however, that in no case shall any Initial Purchaser (except as may be provided
in any agreement among the Initial Purchasers relating to the offering of the
Notes) be responsible for any amount in excess of the purchase discount or
commission applicable to the Notes purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Initial Purchasers on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (after deducting discounts and
commissions to the Initial Purchasers, but before deducting expenses) received
by it, and benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase

 

-19-



--------------------------------------------------------------------------------

discounts and commissions in each case set forth in this Agreement. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Initial Purchasers on the other, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The Company and the
Initial Purchasers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of an Initial
Purchaser shall have the same rights to contribution as such Initial Purchaser,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act and each officer and director of the Company shall have the
same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

9. Default by an Initial Purchaser.

(a) If any one or more Initial Purchasers shall fail to purchase and pay for any
of the Notes agreed to be purchased by such Initial Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
which the principal amount of Notes set forth opposite their names on Schedule I
hereto bears to the aggregate principal amount of Notes set forth opposite the
names of all the remaining Initial Purchasers) the Notes which the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Notes which
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase shall exceed 10% of the aggregate principal amount of Notes set forth
on Schedule I hereto, the remaining Initial Purchasers shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Notes, and if such non-defaulting Initial Purchasers do not purchase all the
Notes, this Agreement will terminate without liability to any non-defaulting
Initial Purchaser or the Company. In the event of a default by any Initial
Purchaser as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, as Merrill Lynch, Pierce,
Fenner & Smith Incorporated shall determine in order that the required changes
in the Final Offering Memorandum or in any other documents or arrangements may
be effected.

(b) Nothing contained in this Agreement shall relieve any defaulting Initial
Purchaser of its liability, if any, to the Company or any non-defaulting Initial
Purchaser for damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Notes, if at any time prior to such time
(i) trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by the Nasdaq Stock Market,

 

-20-



--------------------------------------------------------------------------------

or trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or the Financial Industry Regulatory Authority; (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representative, impracticable or
inadvisable to proceed with the offering, sale or delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto).

11. No Advisory or Fiduciary Responsibilities. The Company acknowledges and
agrees that: (i) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Initial Purchasers, on the other hand,
and the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of the Company or
its affiliates, stockholders, creditors or employees or any other party;
(iii) no Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) or any other obligation to the Company except the obligations expressly
set forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and that the several
Initial Purchasers have no obligation to disclose any of such interests by
virtue of any fiduciary or advisory relationship; and (v) the Initial Purchasers
have not provided any legal, accounting, regulatory or tax advice with respect
to the offering contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty. Nothing in this Section 11, however,
shall limit the Initial Purchasers’ liability pursuant to Section 8 hereof.

12. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Company or any of the
officers, directors, employees, agents or controlling persons referred to in
Section 8 hereof, and will survive delivery of and payment for the Notes;
provided, however, that the representations and warranties of the Company shall
be deemed to be made at the Execution Time and the Closing Date only. The
provisions of Sections 7 and 8 hereof shall survive the termination or
cancellation of this Agreement.

 

-21-



--------------------------------------------------------------------------------

13. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to the Merrill Lynch, Pierce, Fenner & Smith Incorporated Legal
Department (fax no.: (212) 901-7897) and confirmed to the Legal Department,
Merrill Lynch, Pierce, Fenner & Smith Incorporated at One Bryant Park, New York,
New York 10036, Attention: Legal Department; or, if sent to the Company, will be
mailed, delivered or telefaxed to (415) 501-7650 and confirmed to it at Levi’s
Plaza, 1155 Battery Street, San Francisco, CA 94111, attention of the Legal
Department.

14. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and,
except as expressly set forth in Section 5(h) hereof, no other person will have
any right or obligation hereunder.

15. Applicable Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.

17. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

18. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in the City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean time when sales of the Notes were first made.

 

-22-



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

-23-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

 

Very truly yours,

LEVI STRAUSS & CO. By  

    /s/ Johan Nystedt

  Name: Johan Nystedt   Title: Vice President and Global Treasurer

 

-24-



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

By: Merrill Lynch, Pierce, Fenner & Smith

                              Incorporated

 

by  

    /s/ Chris York

  Name: Chris York   Title: Director

For itself and the other several Initial Purchasers

named in Schedule I to

the foregoing Agreement.

 

-25-



--------------------------------------------------------------------------------

SCHEDULE I

 

Notes Purchasers

   Principal
Amount of Notes
to be Purchased  

Merrill Lynch Pierce Fenner & Smith

                      Incorporated

   $ 121,333,334.00   

J.P. Morgan Securities LLC

   $ 114,333,334.00   

Deutsche Bank Securities Inc.

   $ 37,333,333.00   

Goldman, Sachs & Co.

   $ 37,333,333.00   

HSBC Securities (USA) Inc.

   $ 37,333,333.00   

Wells Fargo Securities, LLC

   $ 37,333,333.00      

 

 

 

Total

   $ 385,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT

See attached.



--------------------------------------------------------------------------------

PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

Levi Strauss & Co.

$385,000,000 6 7/8% Senior Notes due 2022

April 24, 2012

 

 

This supplement (this “Pricing Supplement”) is qualified in its entirety by
reference to the preliminary offering memorandum dated April 24, 2012 (the
“Preliminary Offering Memorandum”). The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

Terms Applicable to the 6 7/8% Senior Notes due 2022

 

Issuer:

Levi Strauss & Co.

 

Title of Securities:

6 7/8% Senior Notes due 2022 (the “Notes”).

 

Principal Amount:

$385,000,000. Note that this is an increase of $35,000,000 from the contemplated
$350,000,000 contained in the Preliminary Offering Memorandum.

 

Maturity Date:

May 1, 2022.

 

Issue Price:

100.000% plus accrued interest, if any, from May 8, 2012.

 

Coupon:

6.875%

 

Yield to Maturity:

6.875%

 

Spread:

+492 bps vs UST 2.000% due February 15, 2022

 

Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities LLC

Deutsche Bank Securities Inc.

Goldman, Sachs & Co.

HSBC Securities (USA) Inc.

Wells Fargo Securities, LLC

 

Make-Whole Redemption:

Treasury plus 50 basis points prior to May 1, 2017.

 

Optional Redemption:

On or after May 1, 2017, at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest, if any, on
the Notes to be redeemed to the applicable redemption date, if redeemed during
the twelve-month period beginning on May 1 of the years indicated below:



--------------------------------------------------------------------------------

Year

   Price      

2017

     103.438 %   

2018

     102.292 %   

2019

     101.146 %   

2020 and thereafter

     100.000 %   

 

Equity Clawback:

Up to 35% at 106.875% prior to May 1, 2015.

 

CUSIP Numbers:

52736R BC5 (144A CUSIP)

U52799 AX8 (Reg S CUSIP)

 

Minimum Denominations:

$2,000 and $1,000 increments in excess thereof.

 

Interest Payment Dates:

May 1 and November 1 of each year, commencing November 1, 2012.

 

Record Dates:

April 15 and October 15 of each year.

 

Trade Date:

April 24, 2012.

 

Settlement Date:

May 8, 2012 (T+10).

The settlement date of May 8, 2012 is the 10th business day following the trade
date (such settlement being referred to as “T+10”. Under Rule 15c6-1 under the
Exchange Act, trades in the secondary market are required to settle in three
business days, unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade Notes prior to the date that is three
business days preceding the settlement date will be required, by virtue of the
fact that the Notes initially settle in T+10, to specify an alternate settlement
arrangement at the time of any such trade to prevent a failed settlement.
Purchasers of the Notes who wish to trade the Notes during such period should
consult their advisors.

 

Distribution:

144A and Regulation S with registration rights.

 

Use of Proceeds:

As set forth in the Preliminary Offering Memorandum, proceeds not used to
purchase notes in the Tender Offer, including proceeds attributable to the
increased offering size, will be used to refinance the Company’s outstanding
8.875% Senior Notes due 2016, to pay related fees and expenses, and for general
corporate purposes, which may include repaying other outstanding indebtedness.

 

Change of Control:

101%

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers were
automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

-2-



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

Levi Strauss International, Inc.

Levi Strauss International

505 Finance, C.V.

Levi Strauss Asia Pacific Division Pte Ltd.

Levi Strauss Nederland B.V.

Levi Strauss Continental S.A.

Levi Strauss & Co. Europe SCA

LVC, B.V.

Levi Strauss Nederland Holding B.V.

Levi Strauss International Group Finance Coordination Services SCA



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of counsel for the Company to be delivered pursuant to Section 6 of the
Purchase Agreement.

(i) The Company has corporate power and authority to enter into and perform its
obligations under the Purchase Agreement, the Registration Rights Agreement, the
Indenture, the Notes and the Exchange Notes.

(ii) The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

(iii) The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification may be limited by
applicable law.

(iv) The Indenture has been duly authorized, executed and delivered by the
Company and (assuming the due authorization, execution and delivery thereof by
the Trustee) constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general principles of equity.

(v) The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to this Agreement and
the Indenture and, when executed by the Company and authenticated by the Trustee
in the manner provided in the Indenture (assuming the due authorization,
execution and delivery of the Indenture by the Trustee) and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or affecting
enforcement of the rights and remedies of creditors or by general principles of
equity and will be entitled to the benefits of the Indenture.

(vi) The Exchange Notes have been duly and validly authorized for issuance by
the Company, and when issued and authenticated in accordance with the terms of
the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.

 

Exhibit A-1



--------------------------------------------------------------------------------

(vii) The Notes, the Indenture and the Registration Rights Agreement conform in
all material respects to the descriptions thereof contained in the Pricing
Disclosure Package and the Final Offering Memorandum.

(viii) The documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum (other than the financial statements and
financial schedules therein, as to which no opinion need be rendered), when they
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act.

(ix) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Certain U.S. Federal Income Tax Considerations”,
“Description of Notes” and “Exchange Offer; Registration Rights” insofar as such
statements constitute matters of law, summaries of legal matters, the Company’s
charter or by-law provisions, documents or legal proceedings, or legal
conclusions fairly present and summarize, in all material respects, the matters
referred to therein.

(x) No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency,
is required for the execution, delivery and performance of the Purchase
Agreement, the Registration Rights Agreement or the Indenture by the Company, or
the issuance and delivery of the Notes or the Exchange Notes, or consummation of
the transactions contemplated hereby and thereby and by the Pricing Disclosure
Package and the Final Offering Memorandum, except such as have been obtained or
made by the Company and are in full force and effect under the Act, applicable
state securities or blue sky laws and except such as may be required by federal
and state securities laws with respect to the obligations of the Company under
the Registration Rights Agreement.

(xi) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreement, the Notes, the Exchange Notes and the Indenture by the Company
and the performance by the Company of its obligations thereunder (other than
performance under the indemnification section of the Purchase Agreement, as to
which no opinion need be rendered): (i) will not result in any violation of the
provisions of the charter or by-laws of the Company; (ii) will not constitute a
breach of, or default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to the agreements listed in Exhibit A to such opinion
(Exhibit A will list the Existing Bank Credit Facilities and Exhibits 4.1 to 4.3
of the Company’s Form 10-K for the fiscal year ended November 27, 2011); or
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree specifically applicable to the Company or any
subsidiary that were identified to such counsel by an officer of the Company as
being material to the Company and its subsidiaries, taken as a whole, and listed
in Exhibit B to such opinion.

(xii) The Company is not, and after receipt of payment for the Notes will not
be, an “investment company” within the meaning of Investment Company Act.

(xiii) Assuming the accuracy of the representations, warranties and covenants of
the Company and the Initial Purchasers contained herein, no registration of the
Notes under the Act, and no qualification of an indenture under the Trust
Indenture Act with respect thereto, is required in connection with the purchase
of the Notes by the Initial Purchasers or the initial resale

 

Exhibit A-2



--------------------------------------------------------------------------------

of the Notes by the Initial Purchasers to Qualified Institutional Buyers in the
manner contemplated by this Agreement, the Pricing Disclosure Package and the
Final Offering Memorandum other than any registration or qualification that may
be required in connection with the Exchange Offer contemplated by the Pricing
Disclosure Package and the Final Offering Memorandum or in connection with the
Registration Rights Agreement. Such counsel need express no opinion, however, as
to when or under what circumstances any Notes initially sold by the Initial
Purchasers may be reoffered or resold.

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of New York or the federal law
of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion (which shall be dated the Closing Date shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Initial Purchasers) of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; provided, however, that such
counsel shall further state that they believe that they and the Initial
Purchasers are justified in relying upon such opinion of other counsel, and as
to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and with
representatives of the Initial Purchasers and their counsel concerning the
Pricing Disclosure Package and the Final Offering Memorandum and have considered
matters required to be stated therein and the statements contained therein and
that such counsel has not been engaged to or undertaken to independently verify,
and assume no responsibility for, the accuracy, completeness or fairness of the
statements contained in the Pricing Disclosure Package or the Final Offering
Memorandum and have made no independent check or verification thereof (other
than specified in paragraph (ix) of such counsel’s opinion letter of even date
therewith). Based on and subject to the foregoing, such counsel advises that
nothing has come to their attention to cause them to believe that (A) the
Pricing Disclosure Package, as of the Execution Time, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, or (B) that the
Final Offering Memorandum, as of its date or as of the Closing Date, contained
or contains an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (except in each case it is understood that such counsel has
not been requested to and does not make any comment in this paragraph with
respect to financial statements, the notes thereto, the financial statement
schedules, and other financial information contained in or omitted from the
Pricing Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto, other financial data derived from accounting records, or
managements’ assessment of the effectiveness of internal control over financial
reporting or the auditor’s attestation thereon).

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Opinion of Chief Counsel, Corporate for the Company to be delivered pursuant to
Section 6 of the Purchase Agreement

(i) Each of the Company and the Subsidiaries has been duly incorporated or
organized and is validly existing as a corporation or other valid legal entity
in good standing under the laws of the jurisdiction in which it is chartered or
organized, with full corporate or company power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business as
described in the Pricing Disclosure Package and the Final Offering Memorandum,
and is duly qualified to do business as a foreign corporation or other valid
legal entity and is in good standing under the laws of each jurisdiction which
requires such qualification, except in jurisdictions in which the failure to be
so qualified or to be in good standing has not had and would not reasonably be
expected to have a Material Adverse Effect;

(ii) All the outstanding shares of capital stock of the Company and each
Subsidiary have been duly and validly authorized and issued and are fully paid
and nonassessable, and, except as otherwise set forth in the Pricing Disclosure
Package and the Final Offering Memorandum and other than the Company’s
subsidiary in Japan, all outstanding shares of capital stock of the Subsidiaries
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest and, to the knowledge of such
counsel, after due inquiry, any other security interests, claims, liens or
encumbrances;

(iii) To the best knowledge of such counsel, there is no pending or threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that is not adequately disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum, except for any
such actions or proceedings that do not have a Material Adverse Effect;

(iv) Such counsel has no reason to believe that the Pricing Disclosure Package,
as of the Execution Time, or the Final Offering Memorandum, as of its date or as
of the Closing Date, contained or contains any untrue statement of a material
fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (in each case, other than the financial statements and
other financial information contained therein, as to which such counsel need
express no opinion);

(v) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 of the Purchase Agreement, no consent, approval,
authorization, filing with or order of any court or governmental agency or body
is required in connection with the transactions contemplated therein or in the
Indenture and the Registration Rights Agreement, except such as will be obtained
under the Act and the Trust Indenture Act in connection with the transactions
contemplated by the Registration Rights Agreement or under the blue sky or
securities laws of any jurisdiction in connection with the transactions
contemplated by the Purchase Agreement and the Registration Rights Agreement and
such other approvals (specified in such opinion) as have been obtained; and

 

Exhibit B-1



--------------------------------------------------------------------------------

(vi) Neither the execution and delivery of the Indenture, the Purchase Agreement
or the Registration Rights Agreement, the issue and sale of the Notes and the
application of the proceeds thereof as described in the Pricing Disclosure
Package and the Final Offering Memorandum, nor the consummation of any other of
the transactions herein or therein contemplated, nor the fulfillment of the
terms hereof or thereof will conflict with, result in a breach or violation of,
or imposition of any lien, charge or encumbrance upon any property or asset of
the Company or any of its subsidiaries pursuant to, (1) the charter or by-laws
of the Company or any of its subsidiaries; (2) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its subsidiaries is a party or bound or to which any of their
respective properties is subject; or (3) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority of the United States or any state thereof having
jurisdiction over the Company, any of its subsidiaries or any of their
respective properties or to the knowledge of such counsel, any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any of
its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority outside of the United States
having jurisdiction over the Company, any of its subsidiaries or any of their
respective properties, except, with respect to (x) clause (2) and (y) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority outside of the United
States described in clause (3) as to which such counsel has no knowledge, for
conflicts, violations, breaches or impositions that would not reasonably be
expected to have a Material Adverse Effect.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the States of Delaware and
California or the Federal laws of the United States, to the extent he deems
proper and specified in such opinion, upon the opinion of other counsel of good
standing whom she believes to be reliable and who are satisfactory to counsel
for the Initial Purchasers; and (B) as to matters of fact, to the extent he
deems proper, on certificates of other responsible officers of the Company and
public officials. Such opinion may contain customary assumptions, exceptions,
limitations, qualifications and comments. References to the Final Offering
Memorandum in this Opinion include any amendment or supplement thereto at the
Closing Date.

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX I

Selling Restrictions for Offers and

Sales Outside the United States

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.

 

Annex I-1



--------------------------------------------------------------------------------

Such Initial Purchaser agrees it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any Notes, in circumstances in
which Section 21(1) of the FSMA does not apply to the Company and that is has
complied and will comply with all applicable provisions of the FSMA with respect
to anything done by it in relation to the Notes in, from or otherwise involving
the United Kingdom.

In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), each Initial Purchaser has represented and agreed that with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of Notes which are the subject of the
offering contemplated by the Preliminary Offering Memorandum to the public in
that Relevant Member State other than:

 

  (a) at any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

  (b) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of MS for any such offer; or

 

  (c) in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of Securities shall require the Company or any
Initial Purchaser to publish a prospectus pursuant to Article 3 of the
Prospectus Directive.

For the purposes of this provision, the expression “an offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

 

Annex I-2